POLEN, Judge,
dissenting.
I would reverse for a new trial solely on the issue of whether it was error to exclude from evidence the purported March 17, 1991 letter of Dr. Gordon. There was clearly a dispute as to the authenticity of the letter; however, the plaintiffs made a prima facie showing of its authenticity under 90.901. I believe sections 90.953 and 90.954, Florida Statutes (1995) would allow for its admission, to allow the jury to determine whether Dr. Gordon had signed the letter and, if so, how much weight to give it. The erroneous exclusion of this letter would certainly be harmful, as even the defense lawyer described it as “damaging.”